NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                        No. 11-3429
                                       _____________

                           DR. JAYARAM CHIGURUPATI;
                           PADMASREE CHIGURUPATI;
                            ZENOTECH LLC, Appellants

                                            v.

                      DAIICHI SANKYO COMPANY, LIMITED
                                ________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                          District Court No. 2-10-cv-05495
                      District Judge: The Honorable Esther Salas
                                  ________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 17, 2012

                      Before: SMITH, and FISHER, Circuit Judges
                            and STEARNS, District Judge ∗

                                (Filed: May 17, 2012)
                               _____________________

                                     OPINION
                               _____________________

SMITH, Circuit Judge.

      Dr.   Jayaram     Chigurupati,    Padmasree   Chigurupati,   and   Zenotech   LLC


∗
 The Honorable Richard G. Stearns, United States District Judge for the United States
District Court of Massachusetts, sitting by designation.
                                             1
(collectively, the “Plaintiffs”) appeal from an order entered by the United States District

Court for the District of New Jersey dismissing their complaint on forum non conveniens

grounds. For the reasons that follow, we will affirm. 1

       The Chigurupatis collectively own shares in Zenotech Laboratories Ltd.

(“Zenotech”), 2 a company founded by Dr. Chigurupati in Hyderabad, India. Plaintiffs’

complaint alleged that Daiichi Sankyo Company, Ltd. (“Daiichi”) entered into an

agreement with the Chigurupatis to purchase the Chigurupatis’ shares in Zenotech for

160 rupees per share. This agreement was supposedly formed on December 20, 2008, as

Daiichi was conducting a site visit of Zenotech’s campus in Hyderabad. Plaintiffs allege

that Daiichi reneged on this agreement, and on January 19, 2009, made an open offer to

purchase any public shares of Zenotech for 113.62 rupees per share.

       After Daiichi made its public offer, Dr. Chigurupati filed two lawsuits in India

arising out of the alleged agreement. On July 8, 2010, the Supreme Court of India

rejected the argument raised in Dr. Chigurupati’s first complaint.       The second suit

remains pending before the Company Law Board in Chennai, India.

       On October 22, 2010, months after the Supreme Court of India delivered its

opinion on the first of Dr. Chigurupati’s Indian lawsuits, Plaintiffs filed suit in the



1
 The District Court had diversity jurisdiction over this case under 28 U.S.C. § 1332. We
have final order jurisdiction under 28 U.S.C. § 1291.
2
  Plaintiffs’ complaint does not distinguish between Plaintiff Zenotech LLC, and
Zenotech Laboratories Ltd., which was the subject of the alleged agreement. To avoid
confusion, we refer only to Zenotech Laboratories Ltd. as “Zenotech.”

                                             2
District of New Jersey. On January 13, 2011, Daiichi moved to dismiss Plaintiffs’

complaint for lack of personal jurisdiction, or alternatively, on forum non conveniens

grounds.

       The District Court granted Daiichi’s motion to dismiss and dismissed Plaintiffs’

complaint on forum non conveniens grounds, holding that India was an adequate

alternative forum for Plaintiffs’ suit, and that the balancing of public and private factors

relevant to the decision weighed in favor of disturbing Plaintiffs’ choice of forum despite

the deference afforded to their choice. Because the District Court dismissed the case on

forum non conveniens grounds, the court declined to address Daiichi’s jurisdictional

argument. 3 Plaintiffs timely appealed.

       We review a district court’s dismissal of a complaint on forum non conveniens

grounds for an abuse of discretion. Windt v. Qwest Commc’ns Int’l, Inc., 529 F.3d 183,

189 (3d Cir. 2008). Though discretionary, a district court’s resolution of a forum non



3
  Plaintiffs argue that it was improper for the District Court to reach the forum non
conveniens issue before addressing Daiichi’s jurisdictional argument. The Supreme
Court, however, has plainly stated that a district court “may dispose of an action by a
forum non conveniens dismissal, bypassing questions of subject-matter and personal
jurisdiction, when considerations of convenience, fairness and judicial economy so
warrant.” Sinochem Int’l Co., Ltd. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 432
(2007).
        Plaintiffs further argue that the District Court erred by failing to permit them to
conduct jurisdictional discovery. Because the District Court could properly dismiss the
complaint on forum non conveniens grounds without addressing Daiichi’s personal
jurisdiction argument, it also did not err by failing to permit jurisdictional discovery.
Indeed, we have urged courts to decide motions to dismiss on forum non conveniens
grounds in part “so that the parties will not waste resources on discovery[.]” Lony v. E.I.
Du Pont de Nemours & Co., 935 F.2d 604, 614 (3d Cir. 1991).

                                             3
conveniens issue should be guided by a three-step analysis, considering:               (1) the

availability of an adequate alternative forum to hear the case; (2) the appropriate level of

deference due to the plaintiff’s choice of forum; and (3) the relevant private and public

interest factors. Id. at 189-90. Plaintiffs argue that the district court abused its discretion

in each step of its analysis. We disagree.

       First, Plaintiffs argue that the District Court abused its discretion in concluding

that India was an adequate alternative forum, because there was insufficient evidence in

the record to establish that Daiichi was amenable to process in India. The District Court

relied in part on the fact that Dr. Chigurupati had initiated two lawsuits in India, and thus

concluded Daiichi was indeed amenable to process in that country. Plaintiffs note that

both of those lawsuits involve slightly different allegations. While that may affect the

persuasiveness of this record evidence, the District Court could reasonably infer from that

evidence that Daiichi was amenable to process in India. 4 As such, the District Court did

not abuse its discretion in concluding that India was an adequate alternative forum. Cf.

Lacey v. Cessna Aircraft Co., 862 F.2d 38, 45 (3d Cir. 1988) (holding that a district court

abused its discretion in finding an adequate alternative forum where defendants failed “to

provide any record support for their contentions” (emphasis added)).



4
  Plaintiffs also argue that the District Court reversed the appropriate burden of proof. It
did no such thing. The Court correctly placed the burden of proof on Daiichi. See App’x
A9 (“It is well established that the Defendant bears the burden of satisfying all elements
in a forum non conveniens inquiry.”). Daiichi presented ample evidence in order to
satisfy this burden, and the court concluded that it had indeed satisfied the burden. While
the court did occasionally comment that Plaintiffs had failed to satisfy “their burden” in
various parts of the opinion, context makes clear that the court was simply stating that
                                              4
       Second, Plaintiffs argue that the District Court failed to afford their choice of

forum the appropriate level of deference, because it “fail[ed] to provide the requisite

reasoned indicia of deference accorded Plaintiffs’ forum choice” as American citizens.

Pls.’ Br. at 20. The District Court, however, engaged in a thorough and reasoned analysis

of the appropriate level of deference to be afforded to plaintiffs’ choice of forum. See

App’x A11-12. We find no abuse of discretion as to this second step of the court’s

analysis.

       Third, Plaintiffs raise a number of arguments concerning precisely how the

District Court analyzed and weighed the public and private factors relevant to its analysis.

Plaintiffs focus on the District Court’s analysis of three private factors—access to proof,

the costs for witnesses to participate in a trial, and the availability of compulsory

process—and one public factor, concerning New Jersey’s interests in the matter.

Plaintiffs argue that these factors weigh in favor of trying their case in New Jersey. The

District Court disagreed, and based its decision on a careful analysis of the record.

Absent clear error, Windt, 529 F.3d at 189, the District Court did not abuse its discretion

in its analysis and weighing of the relevant private and public factors.

       Finding no abuse of discretion, we will affirm the judgment of the District Court. 5


Plaintiffs failed to rebut the volumes of evidence that Daiichi presented in support of its
motion to dismiss.
5
  Plaintiffs also argue that the District Court abused its discretion because the record does
not suggest that their choice of forum was intended to harass Daiichi, and that the
“central concern of the forum non conveniens doctrine” is to prevent such harassment.
Pls.’ Br. at 29 (quoting Lony, 935 F.2d at 615). While such harassment may indeed be
the “primary danger against which the doctrine guards[,]” Lony, 935 F.2d at 615, it is not
the only such danger, and we decline to reverse on this ground.
                                             5